SULLIVAN, Judge
(dissenting):
Appellant was found guilty of using marijuana and assault with intent to commit rape, in violation of Articles 112a and 134, Uniform Code of Military Justice, 10 USC §§ 912a and 934, respectively. The members were instructed that the maximum confinement authorized for these offenses included, inter alia, 22 years of confinement. The members sentenced appellant to a bad-conduct disl charge, 6 months’ confinement, total forfeitures, and reduction to E-l.
In an unpublished opinion, the Court of Criminal Appeals set aside appellant’s conviction for assault with intent to commit rape, but affirmed a finding of guilty to the lesser-included offense of indecent assault. It then determined that no sentence relief was required. It said:
Next, we must determine if this substitution in the findings requires any sentence relief. The members were well aware of both the circumstances surrounding the offense as well as the appellant’s background and mitigation. We believe that the members sentenced appellant for his actions and not the name of his offense. We further believe that absent the error the members would have imposed the same sentence. United States v. Sales, 22 MJ 305 (CMA 1986); United States v. Suzuki, 20 MJ 248 (CMA 1985). Moreover, that sentence is appropriate. United States v. Healy, 26 MJ 394 (CMA 1988).
Unpub. op. at 3 (emphasis added).
As I will show, this holding by the lower court and the majority opinion of this Court affirming it on the basis of our decision in United States v. Jones, 39 MJ 315, 317 (CMA 1994), are legally incorrect.
Turning again to the facts of this ease, I initially note that the decision of the Court of Criminal Appeals substantially changed the severity of the offenses for which appellant was charged and found guilty at his criminal trial. See United States v. Peoples, 29 MJ 426 (CMA 1990). The rape-related finding by the jury, as compared to the original marijuana offense, was clearly the more serious conviction. It is my view that there is a major difference between a man being charged with a rape offense on the one hand and an assault offense on the other. The very word “rape” is one of the few words describing a crime that may have the effect of engendering a sense of outrage in a “reasonable person” sitting on a jury. It is quite *497a different matter to be on trial for rape than to be on trial for assault following an alcohol and marijuana laced party at a camp site.
Thus, the reduction by the Court of Criminal Appeals of the charge from assault with intent to commit rape to the lesser charge of indecent assault was a significant change in the circumstances of appellant’s trial. This alone may be reason enough for a resentencing. Moreover, the remaining indecent-assault conviction reduced the maximum authorized confinement from 22 years to 7 years. Paras. 63(e) and 64(e)(1), Part IV, Manual for Courts-Martial, United States (1995 ed.). This is not the same situation as in Jones, where one of three unauthorized-absence convictions was set aside, but the maximum authorized confinement remained at 6 months. Accordingly, one of the cases (Jones) the majority relied upon for its “foregoing principles,” 48 MJ at 495, simply does not apply to the circumstances of this case.
In addition, under the circumstances of this case, it defies reality to believe the following, as the lower court did (and now the majority of this Court does):
We further believe that absent the error the members would have imposed the same sentence.
Unpub. op. at 3.
How can the lower court say that? How can they read the jury’s mind in this case? It simply defies logic to suggest that the members would have imposed the same punishment for an indecent assault (with maximum authorized confinement of 5 years) as it would have for an assault with intent to commit rape (with maximum authorized confinement of 20 years). As a part of his clemency submission, appellant obtained a statement from Captain Tuan A. Hoang, one of the panel members. In part that statement says:
The verdict for assault with intent to commit rape was not unanimous and the issue of A1C Davis’s intent was the focus of much discussion by the members of the jury. I now am aware that indecent assault is a lesser included offense of assault with intent to commit rape. It is my opinion ... that had we been instructed on indecent assault our verdict might have been different.
‘When an error occurs at trial that impacts on the accused’s sentence, the accused is entitled to be made whole on appeal.” United States v. Reed, 33 MJ 98, 99 (CMA 1991). The court below may adjust the sentence based on an error only if it can discern the extent of the error’s effect on the sentencing authority. United States v. Sales, 22 MJ 305, 308 (CMA 1986). In no instance, however, may an appellate authority substitute its own judgment as to the appropriateness of the sentence, notwithstanding the error and its effect on the sentencing authority in arriving at that sentence. United States v. Suzuki, 20 MJ 248, 249 (CMA 1985).
There is simply no reasonable basis to conclude that the members would have sentenced appellant to the identical sentence even if he had not been convicted of an assault with the intent to rape. Moreover, it is impossible to say that the convening authority would not have been more favorably inclined to grant clemency if appellant had not been convicted of the more egregious assault. The only way of determining whether the members would have imposed the same sentence would be to order a rehearing. That is what I would do in this case. That is why I dissent.